Citation Nr: 0837967	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg and foot.  

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1967 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and December 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina. 

As part of the June 2004 rating determination, the RO denied 
service connection for PTSD.  In a December 2006 rating 
determination, the RO granted service connection for PTSD and 
assigned a 30 percent disability evaluation.  

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In May 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge in a videoconference hearing from 
the RO.

The Board's decision on the issue of service connection for 
asbestosis is set forth below.  

The issues of entitlement to service connection for 
peripheral neuropathy of the left leg and foot, left knee and 
right knee disorders, and an initial evaluation in excess of 
30 percent for PTSD are remanded to the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The veteran has not been shown to have asbestosis or an 
asbestos-related lung disease.  


CONCLUSION OF LAW

The veteran does not have asbestosis or an asbestos-related 
lung disease that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The March 2004 and March 2006 letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status as a veteran, which is the first Dingess 
element, is not in contention.  The RO advised the veteran of 
the second and third Dingess elements (existence of a 
disability and a connection between the veteran's service and 
the disability) by the March 2006 letter cited above, which 
also detailed evidence specific to asbestos claims.  The RO 
advised the veteran of the fourth and fifth Dingess elements 
(degree of disability and effective date of the disability) 
by a letter in January 2007; the veteran had ample 
opportunity to respond prior to the most recent Supplemental 
Statement of the Case (SSOC) in October 2007.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran has not asserted, and review of the 
file does not show, that there are any existing records that 
should be obtained prior to the adjudication of the appeal, 
and he has been afforded a hearing before the Board.

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as discussed below, there is no objective 
evidence of asbestos exposure in service and no competent 
medical evidence of any current respiratory disorder 
consistent with asbestos exposure.  The veteran has 
accordingly not presented a prima facie case for service 
connection.  Medical examination is not required if the 
appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

The Board notes in this regard that a veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service and constitute prima facie evidence triggering 
entitlement to a medical examination.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  However, the veteran asserts 
that his symptoms began in 2002, many years after discharge 
from service, so the precedent of McLendon is not applicable.

The Board accordingly finds that VA's duties to notify and 
assist are satisfied, and the Board may proceed with 
adjudication of the claim for service connection for 
asbestosis at this point without prejudice to the veteran.


Analysis: entitlement to service connection for asbestosis

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

The Court has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, but there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 1988, 
VA issued a circular on asbestos-related diseases that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of 
the VA Compensation and Pension Service in September 1992, 
and, at that time its contents were added as paragraph 7.68 
(now paragraph 7.21) of Part VI of the VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1).  The provision does 
not give rise to enforceable substantive rights and does not 
create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 
1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.

A review of the veteran's service medical records reveals 
that at the time of his October 1967 enlistment physical 
examination, normal findings were reported for the lungs and 
chest.  There were no notations of treatment for lung 
problems in service.  At the time of his April 1976 service 
separation examination, normal findings were reported for the 
chest and lungs.  

However, the veteran maintains that he was exposed to 
asbestos while performing demolition at Ft. Knox.  He has 
reported that the areas that were being demolished contained 
asbestos which he breathed in.  

There is no documentation that the veteran was exposed to 
asbestos during service, although the veteran testified 
regarding his belief that he was exposed to asbestos.  The 
veteran's demeanor during his testimony was credible and 
sincere.  However, as noted below there is no medical 
evidence of an asbestos-related disorder, so the question of 
the veteran's credibility is not reached.

In an October 2004 report, the veteran's private physician, 
SP, M.D., indicated that the veteran reported a three-week 
history of exposure to asbestos.  The veteran stated that for 
a three week period in 1973, he was exposed to asbestos.  He 
was in the military at that time and stationed at Ft. Knox.  
The veteran indicated that he had to tear out and bag panels 
and siding that contained asbestos.  He then had to haul this 
material to a direct exchange (DX) point 12 to 14 miles away.  
He noted that dust entered the cab where he was seated.  Dust 
masks were provided but the veteran stated that these masks 
actually contained asbestos. 

Dr. SP noted that the veteran's VA records listed a diagnosis 
of "asbestosis" on what appeared to be a demographic sheet, 
but he was not able to find any other reference to asbestos-
related disease.  He noted that the veteran stated that a CT 
scan done at Rowan Regional Medical Center showed asbestosis, 
but neither Rowan nor Piedmont Radiology had a record of the 
veteran having a CT scan.  

Dr. SP indicated that the pulmonary function tests (PFTs) 
revealed mild ventilatory defect with mild decrease in 
diffusion.  He noted that a December 2003 VA chest x-ray 
showed tenting of the right hemidiaphragm and old trauma to 
the right chest and distal right clavicle.  A June 2004 chest 
x-ray showed no evidence of active cardiopulmonary disease.  
He further observed that an August 2004 chest x-ray showed 
cardiomegaly, a left perihilar infiltrate, and a right lower 
lobe infiltrate.  No active lung disease was demonstrated and 
he did not have the report of any CT scans.  

Dr. SP noted that the veteran's asbestos exposure was brief 
but fairly intense.  He stated that the veteran could have 
asbestosis but he could not diagnose asbestos-related lung 
disease without radiographic evidence.  He indicated that if 
the CT scan which described changes of asbestos-related lung 
disease could be located, he would be glad to review it.  He 
indicated that he offered the veteran a high resolution CT 
scan and chest x-ray but the veteran refused the tests.  

At his May 2008 hearing before the Board the veteran 
testified that he was not treated for any breathing problems 
in service.  He reported seeking treatment for breathing 
problems around 2002.  He stated that he was currently being 
treated for breathing problems.  The veteran testified that 
he did not have computed tomography (CT) scan performed in 
October 2004 because he could not afford the examination.  

In this case, the Board finds that the veteran does not have 
asbestosis or an asbestos-related lung disease.  All service, 
private, and VA records are absent for a confirmed diagnosis 
of asbestosis or asbestos-related disease.  Accordingly, the 
first element of service connection (medical evidence of a 
current disability) is not satisfied.

The veteran's service medical records are negative for any 
evidence of a lung disorder.  While the Board notes that 
asbestosis is listed in the history portion of some VA 
treatment records, the veteran's own private physician 
indicated that the veteran had not been found to have 
asbestosis or an asbestos-related lung disease, based upon 
the evidence of record. 

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims interpretation of 
section 1110 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In addition to the medical evidence above the Board has 
carefully considered the lay evidence offered by the veteran, 
including his testimony before the Board and his 
correspondence to VA.  

Although the veteran asserts asbestos exposure in service, he 
has not produced medical evidence of an asbestos-related 
disorder.  Absent medical evidence of a disability related to 
the claimed exposure, the exposure itself is not subject to a 
claim of service connection.

The Board also notes that the veteran asserted during his 
testimony that Dr. SP had informed him that he had 
asbestosis, but that contention is not supported by the 
correspondence actually written by Dr. SP.  Further, the 
Board notes that hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).

Based on the medical and lay evidence above the Board finds 
that the veteran is not shown to have a current disability 
related to asbestos exposure.  Accordingly, the criteria for 
service connection are not met and the claim must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence preponderates against the claim 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001.  


ORDER

Service connection for an asbestos-related lung disease, to 
include asbestosis, is denied.  



REMAND

At the time of his May 2008 hearing, the veteran indicated 
that the symptomatology associated with his PTSD had 
increased in severity since the time of his last VA 
examination performed in November 2006.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

As to the issue of service connection for peripheral 
neuropathy of the left leg and left foot, the Board notes 
that the veteran, by virtue of his service in Vietnam, was 
exposed to Agent Orange.  

As to the veteran's claims of service connection for his left 
leg and foot disorders and for the issues of service 
connection for left and right knee disorders, the Board 
observes that the veteran has reported having sustained 
injuries to his knees and left leg and foot during a combat 
situation.  The veteran has reported having injured his 
knees, left foot, and left leg during an incident where the 
vehicle he was driving was on a bridge that was blown up 
which caused him to drive off the road and into a rice paddy 
and sustain injuries to his knees and left leg and foot.  The 
veteran has supplied statements from several individuals in 
support of his claim that he sustained the above injuries.  

In a June 2005 statement, JD, who indicated that he was the 
medic for the unit to which the veteran was attached, 
reported the incident where the bridge was blown up when the 
veteran was driving on it.  He stated that the veteran was 
driving a 3/4 ton truck with about 12 men in it when it was hit 
by an RPG and run into a rice paddy.  He stated that the 
veteran was thrown against the dash impelling his knees.  He 
also noted that the veteran had shrapnel in his foot and left 
shoulder and was bandaged up and sent to the first aid 
station.  Mr. JD stated that his tank was in the middle of 
the bridge when the bridge was blown up and it ended up in 
the river.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
aid the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

The Board observes that the veteran was afforded a VA joints 
examination in September 2007.  At that time, the examiner 
noted that the veteran had only documentation of treatment of 
right knee pain on one occasion in service.  He observed that 
there was no follow-up treatment during service or after 
discharge from service.  The examiner indicated that it was 
his opinion that the veteran's current complaints of a right 
knee condition were not related to his military service.  

The Board notes that a review of the veteran's service 
medical records reveals only one compliant of right knee pain 
in November 1974.  However, the examiner did not discuss the 
veteran's claims of having injured his right and left knees 
and left leg and foot in the November 1968 incident, which 
the Board notes must be given credibility based upon the 
veteran's statements and statements from fellow soldiers 
injured at the same time.  Based upon the above, the veteran 
should be afforded an additional VA examination to determine 
the nature and etiology of any current left foot and leg 
neuropathy and any current left and right knee disorder.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of severity of his service-
connected PTSD.  The claims file should 
be made available to the examiner.  

All appropriate tests and studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
express findings in terms conforming to 
the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

If there are other psychiatric disorders 
found in addition to PTSD, the examiner 
should reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  It is 
imperative that the examiner include an 
explanation of the GAF score provided.

2.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of any current right 
and left knee disorder and any left foot 
and leg disorder.  All indicated tests 
and studies should be performed and all 
findings must be reported in detail.

The claims folder and a copy of this 
remand are to be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
note such review.  When providing the 
below requested opinions, the examiner is 
to take into consideration the reports of 
injuries sustained during the November 
1968 bridge incident, which have been 
deemed credible.  

Is it at least as likely as not (50 
percent probability or greater) that the 
veteran's current right and left knee 
disorders, if found, are related to his 
period of service?  

Is it at least as likely as not that the 
veteran's current left foot and left leg 
disorders, including peripheral 
neuropathy, if found, are related to his 
period of service, including as a result 
of exposure to AO during service?  

Complete detailed rationale is requested 
for each opinion that is rendered.  

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


